DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,875,759. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 of Patent No. 10,875,759 encompass all the limitations of the above noted claims. Further, they are merely different combinations of the same elements and the inventive concept is the same. 
4.	Claims 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,689,243 in view of Bayer et al. 2016/0067414. 
Scatterday discloses in U.S. Patent 10,689,243 all the features of the claimed invention except that the dial rotatable in a first direction and partially rotatable in an opposing second direction. Bayer et al. teach the use of a metered dispensing device 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to provide the teaching of Bayer et al. onto Scatterday’s device, in order to decrease the product being dispensed. 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 4-7, 8-9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al. 2016/0067414 in view of Lee et al. 8,550,300.
Bayer et al. disclose a metered dispensing device (10), which comprises a rotatable dial (30); a main body (14), a dispensing end (the tip of the cartridge (14) needle forms the dispensing end), a dispensing tip (18); a dispensing mechanism as 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to substitute the product of Bayer et al. with the product of Lee et al., in order to store and dispense a plant extracts product.
The device shown by Bayer et al. and Lee et al. will perform the method recited in claims 1-2, 4-7 during normal operational use of the device.
8. 	Claims 1-2, 4-6, are rejected under 35 U.S.C. 103 as being unpatentable over Horstman et al. 5,851,079 in view of Lee et al. 8,550,300.
Horstman et al. disclose a metered dispensing device (col. 1, Il. 6-8), which comprises a main body (20) having an inner volume; a rotatable dial (51) operably coupled on an end of the main body; a dispensing end (24) located on an end of the main body opposite the rotatable dial; a plunger (40), a plunger rod (46); a plunger end (40) having a base portion (44) and an extended portion (42); wherein the plunger pushes a product from the inner volume out the dispensing tip (col. 6, Il. 59-65); and a 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to substitute the product of Horstman et al. with the product of Lee et al., in order to store and dispense a plant extracts product.
The device shown by Horstman et al. and Lee et al. will perform the method recited in claims 1-2, 4-6, during normal operational use of the device.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931.  The examiner can normally be reached on Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754